Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 4, 10-11, 14, 20, and 22 as amended, are currently pending and have been considered below. Claims 21, as previously presented, remain pending and have been considered below. Claims 2-3, 5-9, 12-13, 15-19, and 23 have been canceled. New Claims 24-26 are currently pending and have been considered below.
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25, Line 2 reads “wherein the risk first index value” and should read “wherein the first risk index value”.  Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10-11, 14, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (USP 10,318,910; hereinafter Byrne) in view of Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic).
Regarding Claim 1:
Byrne discloses a surveillance apparatus comprising: a memory storing instructions (Byrne, Column 2, Lines 35-59, Byrne discloses at least one memory storing instructions); and 
a processor configured to execute the instructions (Byrne, Fig. 2, Byrne discloses at least one processor coupled to the memory) to: 
calculate a first risk index value using a captured image in which a route through which a person would pass (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator (i.e. index value) is calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space); 
…when the first risk index value is equal to or greater than a first threshold value (Byrne, Column 13, Lines 34-47, Byrne discloses a user predefined standard operating procedure is performed when a threshold is breached); and 
Trajkovic, in the same field of endeavor of crowd surveillance, discloses extract a bypass route that is defined for the current route…(Trajkovic, Para. [0032], Fig. 7, Trajkovic discloses an alternate route is calculated and transmitted to the person when the crowd density of a region is determined to have reached a threshold);
determine a terminal of a user by information of the bypass route and position information of the user (Trajkovic, Para. [0010] [0043-0044], Trajkovic discloses determining the terminal of user to update at least dynamic route information based on at least GPS position of the user and preferences of user); and
transmit, to the terminal of the user, notification information related to the bypass route (Trajkovic, Para. [0010], Fig. 2, Trajkovic discloses a wireless terminal of the user which receives real time data displaying recommendations regarding at least routes dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to include calculation and notification of a bypass route when a threshold value has been reached for the monitored region, and transmitting the notification information to the user based on terminal determination as disclosed by Trajkovic in order to plan the most efficient route dynamically (Trajkovic, Para. [0009]).
Regarding Claim 4:
The combination of Byrne and Trajkovic discloses the surveillance apparatus according to claim 1.
Byrne further discloses wherein the processor is further configured to: adjust the calculated first risk index value on the basis of an attribute of a person detected in the captured image, and use the adjusted first risk index value (Byrne, Column 10, Lines 3-43, Byrne discloses the key performance indicator is adjusted based at least on crowd collectiveness, crowd noise measurements, and crowd speed (i.e. attributes) for each monitored location or space).  
Regarding Claim 10:
The combination of Byrne and Trajkovic discloses the surveillance apparatus according to claim 1.
Trajkovic, in the same field of crowd surveillance, discloses wherein the processor is further configured to: store bypass route information for associating bypass routes of the route with the route (Trajkovic, Para. [0039], Trajkovic teaches a system which stores historical data and real time data for areas that are most popular (congested) and determine alternate routes for a user), 
extract, as the bypass route, one of the bypass routes associated with the current route in the bypass route information (Trajkovic, Para. [0039], Trajkovic teaches a user may request crowd data information, via the Internet, for a certain time or immediate use, and the calculated alternate route is provided to the user for the requested time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to storing data of route information for later extraction has been reached for a monitored reach as disclosed by Trajkovic in order to plan the most efficient route (Trajkovic, Para. [0009]).
Regarding Claim 11:
	The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 21:
Byrne discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute each step of the control method according to claim 11 (Byrne, Column 2, Lines 50-65, Byrne discloses a non-transitory computer-readable storage medium of instructions to be executed by the computer).  
Regarding Claim 22:
The claim recites analogous limitations to claim 1 above, with the inclusion of generate a captured image by imaging a route through which a person would pass (Byrne, Column 10, Lines 8-43, Byrne discloses capturing pedestrian traffic using sensors such as cameras (i.e. captured images)).
Regarding Claim 24:
The combination of Byrne and Trajkovic discloses the surveillance apparatus according to claim 1. 
wherein the information of the bypass route includes information indicating a starting point of the bypass route (Trajkovic, Para. [0010], [0044-0045], Trajkovic discloses the dynamic updated route information provided to the user provides the updated routes (i.e. bypass routes) based on the GPS position of the user; and the examiner puts forth the information provided to the user would at least include a starting point for the updated route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to include a starting point as information when providing bypass routes to the user as disclosed by Trajkovic in order to plan the most efficient route (Trajkovic, Para. [0009]).
Regarding Claim 25:
The combination of Byrne and Trajkovic discloses the surveillance apparatus according to claim 1. 
wherein the risk first index value indicates a likelihood that congestion of people may occur in a first region on the route (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator (i.e. index value) is calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space), and
wherein the processor is further configured to: calculate a second risk index value for a second region, the second region being predefined for the extracted bypass route (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator (i.e. index value) is calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space. Byrne further discloses any monitored location may be analyzed in this way as chosen by the operator, see Column 10 Line 64-Column 9 lines 23, which allows a first and second region to be adjacent and analyzed); and
when the second risk index value is less than a second threshold value (Byrne, Column 13, Lines 34-47, Byrne discloses a user predefined standard operating procedure is performed when a threshold is breached).
transmit the notification information… (Trajkovic, Para. [0010], Fig. 2, Trajkovic discloses a wireless terminal of the user which receives real time data displaying recommendations (i.e. notifications) regarding routes dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to include calculation and notification of a bypass route when a threshold value has been reached for a monitored reach as disclosed by Trajkovic in order to plan the most efficient route (Trajkovic, Para. [0009]).
	Regarding Claim 26:
	The combination of Byrne and Trajkovic discloses the surveillance apparatus according to claim 25.
	wherein the second region is in first region in a traveling direction of the person in the route Byrne, Column 10 Line 64-Column 9 lines 23, Byrne further discloses any monitored location may be analyzed as chosen by the operator, which allows a second region to be at any monitored location or space).
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
In regards to independent claims 1, 11, and 22, the applicant argues the cited art fails disclose “determine a terminal of a user by information of the bypass route and position information of the user”. However, the examiner respectfully disagrees. Trajkovic discloses sending notifications to a mobile terminal of a user in order to update the user’s route (i.e. bypass route) in real time, with the notification and terminal being determined by at least the GPS position and route preferences of the user, see at least Trajkovic Para. [0010], [0043-0045]. Therefore the argued limitation is disclosed by the cited art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664